DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application filed on March 25, 2021. Claims 1-19 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/25/21, 10/7/21, 3/25/22, 5/6/22, 8/19/22, and 10/26/22 are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recitation of the terms ‘confidence node’ in claims 9 and 19 should read ‘confidence score’.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 11 recite the limitation "the correlation of the third node to the first node" in lines 15, 15 and 17 of the respective claims. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner will assume the limitation to read ‘a correlation of the third node to the first node’.
Claims 9 and 19 recite the limitation ‘the at least one impact node’ in lines 1 and 4 of claim 9 and line 3 of claim 19. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner will assume that the claims depend from claims 8 and 18 respectively.
All claims depending from the aforenoted claims are also rejected by virtue of their dependencies. 
Due to the 35 USC 112 rejections, the claims have been examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 10 and 11 recite identifying at least one second node with respect to a first node based on a plurality of connections between nodes of a knowledge graph, wherein the knowledge graph includes the first node and the at least one second node, wherein the first node represents a dimension of interest; selecting at least one third node from among the at least one second node, each of the at least one third node having a respective value, wherein selecting the at least one third node further comprises determining a correlation between the first node and each of the at least one second node, wherein each of the at least one third node is one of the at least one second node for which the determined correlation is above a threshold; determining a new value for a dimension of each of the at least one third node based on a target value, wherein the new value for each third node is determined such that the correlation of the third node to the first node is maintained while achieving the target value; and generating visual data for an action item user interface based on the determined new value for each of the at least one third node.

The limitations of identifying at least one second node with respect to a first node based on connections between nodes of a knowledge graph, selecting at least one third node from the at least one second node..comprising determining a correlation between the first and the at least one second node according to a threshold, and determining a new value for a dimension of each of the at least one third node based on a target value, wherein the new value for each third node is determined such that the correlation of the third node to the first node is maintained while achieving the target value, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by processing circuitry” (in claims 10 and 11) and a “system” (claim 11) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “by processing circuitry” (in claims 10 and 11) and a “system” (claim 11), “identifying at least one second node with respect to a first node..of a knowledge graph” in the context of these claims encompasses a user visually or mentally identifying a node corresponding to another node in a knowledge graph. Similarly, but for the “by processing circuitry” (in claims 10 and 11) and a “system” (claim 11), “selecting at least one third node from the at least one second node..comprising determining a correlation between the first and the at least one second node according to a threshold” encompasses a user mentally or visually selecting a node and determining a correlation between nodes based on a threshold that a user prefers, and “determining a new value for a dimension” encompasses a user mentally deciding on a new value for a dimension of a node based on a target value that a user prefers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional step of generating visual data for an action item user interface based on the determined value. The generating step is recited at a high level of generality (i.e. as a general means of displaying a result of the determining a new value for a dimension on a user interface), which is a form of insignificant extra-solution activity.

The combination of this additional step is no more than mere instructions to apply the exception using generic computer components (i.e. the processing circuitry or system). Accordingly, even in combination, this additional step does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the processing circuitry is a generic computer processor and the system is a generic computer which performs the generation of visual data step. Furthermore, this function is similar to those found by the courts to be well-understood, routine, and conventional when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, namely Electric Power Group, LLC v. Alstom S.A. (selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display). As such, the generating visual data for a user interface step is well understood, routine and conventional activity performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2 and 12 depends from claims 1 and 11 respectively and thus include all the limitations of claims 1 and 11, therefore claims 2 and 12 recite the same abstract idea of "mental process". Claims 2 and 12 furthermore recite determining the target value, wherein determining the target value further comprises performing a regression analysis to produce a regression function, wherein the target value is a value of the regression function, which is a mathematical calculation that falls under the “Mathematical concepts” grouping of abstract ideas and is considered insignificant extra solution activity. They therefore do not amount to significantly more than the judicial exception. Claims 2 and 12 are therefore not patent eligible. 

Claims 3 and 13 depend from claims 1 and 11 respectively and thus include all the limitations of claims 1 and 11, therefore claims 3 and 13 recite the same abstract idea of "mental process". Claims 3 and 13 furthermore recite the steps of generating a rank value for each of the plurality of dimension nodes; and identifying the second node from among the plurality of dimension nodes such that the second node has a rank value above a threshold, which are mental steps that can be performed in the human mind and are considered insignificant extra solution activity. They therefore do not amount to significantly more than the judicial exception. Claims 3 and 13 are therefore not patent eligible.

Claims 4 and 14 depend from claims 3 and 13 respectively and thus include all the limitations of claims 3 and 13, therefore claims 4 and 14 recite the same abstract idea of "mental process". Claims 4 and 14 furthermore recite the steps of the rank value for each of the plurality of dimension nodes being generated based on at least one of: a number of edges between the dimension node and a corresponding user node, and a weight assigned to an edge between the dimension node and a corresponding user node, which are mental steps that can be performed in the human mind and are considered insignificant extra solution activity. They therefore do not amount to significantly more than the judicial exception. Claims 4 and 14 are therefore not patent eligible.
	To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to place them within the four statutory categories of the invention.

Novel and/or non-obvious subject matter
Claims 1-19 contain novel and/or non-obvious matter. 
The following is a statement of reasons for the indication of the subject matter found to be novel and/or non-obvious:

Referring to the independent claims 1, 10 and 11, the prior art does not teach determining a new value for a dimension of each of the at least one third node based on a target value, wherein the new value for each third node is determined such that the correlation of the third node to the first node is maintained while achieving the target value; and generating visual data for an action item user interface based on the determined new value for each of the at least one third node, in combination with all claimed limitations, which are not taught by the prior art. 

The closest prior art Cowan et al (US 2018/0357238) teaches: 
identifying at least one second node with respect to a first node based on a plurality of connections between nodes of a knowledge graph, wherein the knowledge graph includes the first node and the at least one second node, wherein the first node represents a dimension of interest [wherein one or more actions performed by a user to satisfy an intent for an entity are identified from nodes in a knowledge graph, Fig 7, element 702, para 80; wherein one of more additional actions performed by a user are identified, para 85; actions and corresponding information identified from nodes in knowledge graph, para 92, 94]; 
selecting at least one third node from among the at least one second node, each of the at least one third node having a respective value, wherein selecting the at least one third node further comprises determining a correlation between the first node and each of the at least one second node, wherein each of the at least one third node is one of the at least one second node for which the determined correlation is above a threshold [wherein a correlation score for one or more actions that satisfies a first threshold is calculated, Fig 7, element 704-706, para 81-85]; 
determining a new value for a dimension of each of the at least one third node based on a target value, wherein the new value for each third node is determined such that the correlation of the third node to the first node is maintained while achieving the target value [information is obtained for one or more changes associated with an entity, para 85, Fig 7, element 708; determine a change score that satisfies a second threshold, para 710-712, para 88-90]; and 
generating visual data for an action item user interface based on the determined new value for each of the at least one third node [information provided visually in a graphical user interface to the user including notification objects and user interaction with a presented link at the client device, Fig 7, element 714, para 90].
While Cowan discloses generating a change score for one or more changes associated with an entity, wherein the change score indicates a level of change and that satisfies a second threshold [Abstract; para 88-90], it does not teach that the change is based on a target value or that the changes associated with the entity are determined such that the correlation of the changes is maintained while achieving the target value, as claimed. Furthermore, Cowan does not teach generating visual data for the changes based on this calculation, as claimed. 

It is for these reasons that the claims define over the prior art. 
Claims 2-9 and 12-19 depending from independent claims 1 and 11 are also found to be novel and/or non-obvious due to their dependencies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167